DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… term GCL is in the present disclosure to be understood as the concentration of a gas (in a concentration measurement unit, e.g. ppm), present in a real world scene, multiplied by the length (in a length measurement unit, e.g. meters) of a physical area in the scene that comprises detected gas …” in the last paragraph on pg. 24) serves as a glossary (MPEP § 2111.01) for the claim term “gas concentration length (GCL)”.
Claim Objections
Claim(s) 21 and 22 is/are objected to because of the following informalities:
(a) in claim 21, “an IR detector” on lines 2-3 should probably be --a second IR detector-- (e.g., see “an IR detector” on claim 1 line 9);
(b) in claim 21, “the IR detector” on line 4 (and also the last line) should probably be --the second IR detector--;
(c) in claim 22, “an IR detector” on line 2 should probably be --a second IR detector-- (e.g., see “an IR detector” on claim 11 line 11); and
the IR detector” on line 3 (and also the last line) should probably be --the second IR detector--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the specification discloses adjust the control signal based on a diffracted or refracted light beam (e.g., see “… control unit 195 is configured to adjust the control signal based on a spatial displacement of the one or more array element values representing the diffracted or refracted light beam in the set of captured IR radiation values to correct for wavelength drift of the light emitted by the light emitter 193 …” in the last paragraph on pg. 11), there does not appear to be any disclosure of adjust the control signal based on a reflected light beam.  Therefore, there diffracting or reflecting the light by the beam bender to the IR detector” in the application as filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4, 8, 11, 12, 14, and 18-20 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Maram et al. (US 4,772,789).
1, Maram et al. disclose a method of detecting gas, the method comprising:
(a) illuminating, with a controllable illuminator system, a scene with light including radiation within an infrared (IR) wavelength range (e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph);
(b) controlling the illuminator system to emit the light at a first wavelength λ1 corresponding to a first absorption level of a gas and at a second wavelength λ2 corresponding to a second absorption level of the gas, such that a substantially equal amount of radiant energy over a time period τ is emitted onto the scene for each of the first and second wavelengths (e.g., “… a is the absorption coefficient of the gas at the wavelength of the light beam … total quantity of gas in moles, N … may be approximated by             
                N
                =
                
                    
                        1
                    
                    
                        2
                        a
                    
                
                
                    
                        ∑
                        
                            x
                            y
                        
                    
                    
                        
                            
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        o
                                        x
                                        y
                                    
                                
                                -
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        x
                                        y
                                    
                                
                            
                        
                    
                
            
         (6)  … Ioxy is the intensity of light in the absence of absorbing gas … Ioxy can be estimated after the gas is introduced by using laser light which is at a wavelength that is unabsorbed by the gas, assuming that the spatial distribution of light emerging from the laser source can be kept independent of wavelength (approximately true in practice) …” in the third and last column 5 paragraphs and the second and third column 6 paragraphs);
(c) capturing, with an IR detector of a thermal imaging device, a first IR image of the scene being illuminated with the light at the first wavelength λ1 and a second IR image of the scene illuminated with the light at the second wavelength λ2 (e.g., … engine 14 is monitored with an infrared camera 16, which provides a two-dimensional image of the engine 14 … illuminated with a light source at a wavelength which is capable of being absorbed by the absorbing fluid. The resulting image of the test object and its vicinty is displayed on the video monitor 56, as illustrated in FIG. 7 … image is displayed on the video monitor 56, as illustrated in FIG. 8. As noted, this may be accomplished by illuminating the test object 64 with a light source at a wavelength which is not capable of being absorbed by the absorbing fluid …” in the first column 4 paragraph and the fifth and sixth column 9 paragraphs); and
(d) comparing the first and second IR images to determine whether a characteristic for at least one specific gas is represented in the first and/or second IR images (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as shown in FIG. 9. This is accomplished by subtracting, at each picture element or pixel, the logarithm of the intensity of the image of FIG. 8 from the logarithm of the intensity of the image in FIG. 7 …” in the first column 4 paragraph and the last complete column 9 paragraph).
	In regard to claim 2 which is dependent on claim 1, Maram et al. also disclose that the IR detector, for detected radiation within the first and second wavelength reflected from a background in the scene, is adapted to generate:  a high output signal level in the absence of gas in the scene; and a low output signal level in the presence of gas in the scene, due to absorption of radiation within said first and/or second wavelength (e.g., see “… an expanded laser beam 46 from a laser source 48 is reflected off a surface o(x,y) in the absence of the gas …” in the fourth column 5 paragraph).
	In regard to claim 4 which is dependent on claim 1, Maram et al. also disclose that the first wavelength λ1 has a low absorption value for a selected gas and the second wavelength λ2 has a high absorption value for the selected gas (e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph).
	In regard to claim 8 which is dependent on claim 1, Maram et al. also disclose that further comprising quantifying gas present in the scene by:  determining a gas concentration length (GCL) for the gas present in the scene (e.g., “… Beer-Lambert Law which is a well-known formula for calculating the absorption of light by a gas … I=Ioexp(-afl) (1) where a is the absorption coefficient of the gas at the wavelength of the light beam, f is its concentration, l is the distance traveled by the light beam through the gas, and Io is the intensity of the beam if the gas were absent … Solving for the integrated concentration of gas, we have             
                
                    ∫
                    
                        f
                        
                            
                                x
                                ,
                                y
                                ,
                                z
                            
                        
                        d
                        z
                    
                
                =
                
                    
                        1
                    
                    
                        a
                    
                
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        I
                                    
                                    
                                        o
                                    
                                
                                
                                    
                                        x
                                        ,
                                        y
                                    
                                
                            
                        
                        -
                        l
                        n
                        
                            
                                I
                                
                                    
                                        x
                                        ,
                                        y
                                    
                                
                            
                        
                    
                
            
         (4) …” in the third and fifth column 5 paragraphs); and determining a length associated with the gas present in the scene calculating a concentration of the gas using the GCL and the length associated with the gas (e.g., “… total quantity of gas in moles,             
                N
                =
                
                    
                        1
                    
                    
                        2
                    
                
                
                    ∭
                    
                        f
                        
                            
                                x
                                ,
                                y
                                ,
                                z
                            
                        
                        d
                        x
                        d
                        y
                        d
                        z
                    
                
                =
                
                    
                        1
                    
                    
                        2
                        a
                    
                
                
                    
                        
                            ∬
                            
                                l
                                n
                                
                                    
                                        
                                            
                                                I
                                            
                                            
                                                o
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                    
                                
                                d
                                x
                                d
                                y
                            
                        
                        -
                        
                            ∬
                            
                                l
                                n
                                
                                    
                                        I
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                    
                                
                                d
                                x
                                d
                                y
                            
                        
                    
                
            
         (5) …” in the last column 5 paragraph).
	In regard to claim 11, Maram et al. disclose a system for detecting gas, the system comprising:
(a) a controllable illuminator system configured to illuminate a scene with light including radiation within the infrared (IR) wavelength range (e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph);
(b) a control unit configured to control the illuminator system to emit light at a first wavelength λ1 corresponding to a first absorption level of a gas and at a second wavelength λ2 corresponding to a second absorption level of a gas, such that a substantially equal amount of radiant energy over a time period τ is emitted onto the scene for each of the first and second wavelengths (e.g., see signal processor 38 in Fig. 1 and “… a is the absorption coefficient of the gas at the wavelength of the light beam … total quantity of gas in moles, N … may be approximated by             
                N
                =
                
                    
                        1
                    
                    
                        2
                        a
                    
                
                
                    
                        ∑
                        
                            x
                            y
                        
                    
                    
                        
                            
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        o
                                        x
                                        y
                                    
                                
                                -
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        x
                                        y
                                    
                                
                            
                        
                    
                
            
         (6)  … Ioxy is the intensity of light in the absence of absorbing gas … Ioxy can be estimated after the gas is introduced by using laser light which is at a wavelength that is unabsorbed by the gas, assuming that the spatial distribution of light emerging from the laser source can be kept ” in the third and last column 5 paragraphs and the second and third column 6 paragraphs); and
(c) a thermal imaging device configured to capture a first IR image of the scene being illuminated with light at the first wavelength λ1 and a second IR image of the scene illuminated with light at the second wavelength λ2 by an IR detector (e.g., “… engine 14 is monitored with an infrared camera 16, which provides a two-dimensional image of the engine 14 … illuminated with a light source at a wavelength which is capable of being absorbed by the absorbing fluid. The resulting image of the test object and its vicinty is displayed on the video monitor 56, as illustrated in FIG. 7 … image is displayed on the video monitor 56, as illustrated in FIG. 8. As noted, this may be accomplished by illuminating the test object 64 with a light source at a wavelength which is not capable of being absorbed by the absorbing fluid …” in the first column 4 paragraph and the fifth and sixth column 9 paragraphs), wherein the system is configured to compare the first and second IR images to determine whether a characteristic for at least one specific gas is represented in the first and/or second IR images (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as shown in FIG. 9. This is accomplished by subtracting, at each picture element or pixel, the logarithm of the intensity of the image of FIG. 8 from the logarithm of the intensity of the image in FIG. 7 …” in the first column 4 paragraph and the last complete column 9 paragraph).
12 which is dependent on claim 11, Maram et al. also disclose that an IR detector of the thermal imaging device, for detected radiation within the first and second wavelength reflected from a background in the scene, is configured to generate: a high output signal level in the absence of gas in the scene; and a low output signal level in the presence of gas in the scene, due to absorption of radiation within the first and/or second wavelength (e.g., see “… an expanded laser beam 46 from a laser source 48 is reflected off a surface 50 (i.e. the engine surface) and the reflected beam is monitored by a camera 52 and associated photodetector array situated next to the laser source 48. A finite volume of gas 54 appearing near the reflecting surface 50 absorbs the light reaching each point on the detector given by I(x,y) with the absorbing gas present, and Io(x,y) in the absence of the gas …” in the fourth column 5 paragraph).
	In regard to claim 14 which is dependent on claim 11, Maram et al. also disclose that the first wavelength λ1 has a low absorption value for a selected gas; and the second wavelength λ2 has a high absorption value for the selected gas (e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph).
	In regard to claim 18 which is dependent on claim 11, Maram et al. also disclose that the system further being configured to quantify gas present in the scene as indicated by an output signal of an IR detector of the thermal imaging device (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 ” in the first column 4 paragraph and the last complete column 9 paragraph).
	In regard to claim 19 which is dependent on claim 11, Maram et al. also disclose that the system further being configured to quantify gas based on the first and the second IR images (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as shown in FIG. 9. This is accomplished by subtracting, at each picture element or pixel, the logarithm of the intensity of the image of FIG. 8 from the logarithm of the intensity of the image in FIG. 7 …” in the first column 4 paragraph and the last complete column 9 paragraph).
	In regard to claim 20 which is dependent on claim 9, Maram et al. also disclose that the system further being configured to quantify gas present in the scene by: determining a gas concentration length (GCL) for the gas present in the scene (e.g., “… Beer-Lambert Law which is a well-known formula for calculating the absorption of light by a gas … I=Ioexp(-afl) (1) where a is the absorption coefficient of the gas at the wavelength of the light beam, f o is the intensity of the beam if the gas were absent … Solving for the integrated concentration of gas, we have             
                
                    ∫
                    
                        f
                        
                            
                                x
                                ,
                                y
                                ,
                                z
                            
                        
                        d
                        z
                    
                
                =
                
                    
                        1
                    
                    
                        a
                    
                
                
                    
                        l
                        n
                        
                            
                                
                                    
                                        I
                                    
                                    
                                        o
                                    
                                
                                
                                    
                                        x
                                        ,
                                        y
                                    
                                
                            
                        
                        -
                        l
                        n
                        
                            
                                I
                                
                                    
                                        x
                                        ,
                                        y
                                    
                                
                            
                        
                    
                
            
         (4) …” in the third and fifth column 5 paragraphs); and determining a length associated with the gas present in the scene and calculating a concentration of the gas using the GCL and the length associated with the gas (e.g., “… total quantity of gas in moles, N, is given by             
                N
                =
                
                    
                        1
                    
                    
                        2
                    
                
                
                    ∭
                    
                        f
                        
                            
                                x
                                ,
                                y
                                ,
                                z
                            
                        
                        d
                        x
                        d
                        y
                        d
                        z
                    
                
                =
                
                    
                        1
                    
                    
                        2
                        a
                    
                
                
                    
                        
                            ∬
                            
                                l
                                n
                                
                                    
                                        
                                            
                                                I
                                            
                                            
                                                o
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                    
                                
                                d
                                x
                                d
                                y
                            
                        
                        -
                        
                            ∬
                            
                                l
                                n
                                
                                    
                                        I
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                    
                                
                                d
                                x
                                d
                                y
                            
                        
                    
                
            
         (5) …” in the last column 5 paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3, 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al. (US 4,772,789) in view of Weida et al. (US 2009/0213882).
	In regard to claim 3 which is dependent on claim 1, Maram et al. also disclose that the first wavelength λ1 is absorbable by a first gas (e.g., “… illuminated with one laser at a wavelength strongly absorbed by the tracer gas …” in the first column 4 paragraph).  The method of Maram et al. lacks an explicit description that the second wavelength λ2 is absorbable by a second gas.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 ” in paragraphs 83, 103, 119, and 120 of Weida et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., having a second wavelength λ2 that is absorbable by a second gas) as the unspecified illuminator system of Maram et al., in order to accurately quantify a second gas concentration.
	In regard to claim 6 which is dependent on claim 1, the method of Maram et al. lacks an explicit description that the illuminator system is controlled with pulse width modulation such that the substantially equal amount of radiant energy is emitted during the time period τ for each of the first and second wavelengths, and wherein the time period τ is selected to correspond to the time constant of the IR detector of the thermal imaging device.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 centimeters) result in better pulse-to pulse stability and less frequency noise with tuning … the wavelength of the output beams 812 is synchronized with the imager 874 so that imager control system 890 knows the ” in paragraphs 83, 103, 119, and 120 of Weida et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., pulse width modulated power to laser gain medium as wavelength is tuned in synchronization with an imager that captures a first image at a first wavelength for gas X, a second image at a second wavelength for gas Y, a third image at a third wavelength for gas Z, in order to achieve “better pulse-to pulse stability” for first, second and third wavelengths) for the unspecified illuminator system of Maram et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., controlled with pulse width modulation such that a substantially equal amount of energy is emitted during a time period τ for each of said first and second wavelengths,  et al.
	In regard to claim 13 which is dependent on claim 11, Maram et al. also disclose that the first wavelength λ1 is absorbable by a first gas.  The system of Maram et al. lacks an explicit description that the second wavelength λ2 is absorbable by a second gas.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 centimeters) result in better pulse-to pulse stability and less frequency noise with tuning … the wavelength of the output beams 812 is synchronized with the imager 874 so that imager control system 890 knows the wavelength of the output beam 812 at the time each image 876 is captured so that the gas 872 captured in the image 876 can be specifically identified. For example, if the gas 872 appears in a first image captured when the output beam 812 is at a first center wavelength and the gas 872 does not appear in a second image when the output beam 812 is at a second center wavelength, the type of gas 872 captured in the first image can be identified if the value of the first wavelength is known. More specifically, if it is desired to locate emitting gases X, Y, and Z, the laser source 810 can be controlled to generate a set of sequential, specific, different center wavelength output beams 812 that span a portion or the entire the MIR range …” in paragraphs 83, 103, 119, and 120 of Weida et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., having a second wavelength λ2 that is absorbable by a second gas) as the unspecified illuminator system of Maram et al., in order to accurately quantify a second gas concentration.
17 which is dependent on claim 11, the system of Maram et al. lacks an explicit description that the illuminator system is controlled with pulse width modulation such that the substantially equal amount of radiant energy is emitted during the time period τ for each of the first and second wavelengths, and wherein the time period τ is selected to correspond to the time constant of an IR detector of the thermal imaging device.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 centimeters) result in better pulse-to pulse stability and less frequency noise with tuning … the wavelength of the output beams 812 is synchronized with the imager 874 so that imager control system 890 knows the wavelength of the output beam 812 at the time each image 876 is captured so that the gas 872 captured in the image 876 can be specifically identified. For example, if the gas 872 appears in a first image captured when the output beam 812 is at a first center wavelength and the gas 872 does not appear in a second image when the output beam 812 is at a second center wavelength, the type of gas 872 captured in the first image can be identified if the value of the first wavelength is known. More specifically, if it is desired to locate emitting gases X, Y, and Z, the laser source 810 can be controlled to generate a set of sequential, specific, different center wavelength output beams 812 that span a portion or the entire the MIR range …” in paragraphs 83, 103, 119, and 120 of Weida et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., pulse width modulated power to laser gain better pulse-to pulse stability” for first, second and third wavelengths) for the unspecified illuminator system of Maram et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., controlled with pulse width modulation such that a substantially equal amount of energy is emitted during a time period, for each of said first and second wavelengths, and wherein the time period τ is selected to correspond to the time constant of an IR detector of the thermal imaging device) as the unspecified illuminator system of Maram et al.
Claim(s) 5, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al. (US 4,772,789) in view of Schmidt et al. (US 2015/0369730).
	In regard to claim 5 which is dependent on claim 1, the method of Maram et al. lacks an explicit description of controlling the illuminator system to turn off illumination of the scene; capturing a third IR image of the non-illuminated scene, and comparing the first, second and third IR images to determine whether a characteristic for a specific gas is represented in the first and/or second IR images.  However, gas imaging techniques are well known in the art (e.g., see Fig. 8 and “… Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image ” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the illuminator system of Maram et al. to turn off illumination of the scene for capturing a third IR image of the non-illuminated scene, in order to compare said first, second and third IR images to determine whether a characteristic for a specific gas is represented in said first and/or second IR images.
	In regard to claim 7 which is dependent on claim 1, Maram et al. also disclose quantifying gas present in the scene based on the first and said second IR images and/or as indicated by an output signal of the IR detector (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and ” in the first column 4 paragraph and the last complete column 9 paragraph).  The method of Maram et al. lacks an explicit description that the comparing comprises generating a difference image based on the first IR image, the second IR image, and a third IR image.  However, gas imaging techniques are well known in the art (e.g., see Fig. 8 and “… Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image comparisons. Image A represents the target scene without any illumination from a light source. Image B represents the second image of the target scene while illuminated with light of the first wavelength via the first light source. Because light of the first wavelength is not significantly absorbed by the target gas, it is detected in areas of the image with and without the presence of the target gas. Image C represents the third image of the target scene while illuminated with light of the second wavelength from the second light source. Because light of the second wavelength is substantially absorbed by the target gas 260, portions of the target scene comprising the target gas 260 will show less scattered light of the second wavelength when compared to portions of the target scene not comprising the target gas 260. Portions of the target scene not comprising the target gas will, by comparison, show unattenuated scattered light of the second wavelength along with the target scene. In some imaging situations, portions of the target scene comprising the target gas will attenuate the light of the second wavelength to varying degrees, depending, for example, on the amount of gas encountered by the light and ” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the comparing of Maram et al. comprises generating a difference image based on said first, said second and said third IR images, in order to determine whether a characteristic for a specific gas is represented in said first and/or second IR images.
	In regard to claim 15 which is dependent on claim 11, the system of Maram et al. lacks an explicit description that the control unit is configured to control the illuminator system to turn off illumination of the scene; the thermal imaging device is configured to capture a third IR image of the non-illuminated scene; and the system of configured to compare the first, second and third IR images to determine whether a characteristic for a specific gas is represented in the first and/or second IR images.  However, gas imaging techniques are well known in the art (e.g., see Fig. 8 and “… Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image comparisons. Image A represents the target scene without any illumination from a light source. Image B represents the second image of the target scene while illuminated with light of the first wavelength via the first light source. Because light of the first wavelength is not significantly absorbed by the target gas, it is detected in areas of the image with and without the presence of the target gas. Image C represents the third image of the target scene while illuminated with light of the second wavelength from the second light source. Because light of the second wavelength is substantially absorbed by the target gas 260, portions of the target scene comprising the target gas 260 will show less scattered light of the second wavelength when compared to portions of the target scene not comprising the target gas 260. Portions of the target ” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the control unit of Maram et al. is configured to control the illuminator system to turn off illumination of the scene for capturing a third IR image of the non-illuminated scene, in order to compare said first, second and third IR images to determine whether a characteristic for a specific gas is represented in said first and/or second IR images.
	In regard to claim 16 which is dependent on claim 15, the system of Maram et al. lacks an explicit description of configuration to compare the first and second IR images at least by generating a difference image based on the first, the second and the third IR images.  However, gas imaging techniques are well known in the art (e.g., see Fig. 8 and “… Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image comparisons. Image A represents the target scene without any illumination from a light source. Image B represents the second image of the target scene while illuminated with light of the first wavelength via the first light source. Because light of the first wavelength is not significantly absorbed by the target gas, it is detected in areas of the image with and without the presence of the target gas. Image C represents the third image of the target scene while illuminated with light of the second wavelength from the second light source. Because light of the second wavelength is substantially ” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the comparing of Maram et al. comprises generating a difference image based on said first, said second and said third IR images, in order to determine whether a characteristic for a specific gas is represented in said first and/or second IR images.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al. (US 4,772,789) in view of Cable et al. (US 2016/0028207).
	In regard to claim 21 which is dependent on claim 1, while Maram et al. also disclose (first and second column 4 paragraphs) that “… laser sources 18,20 may be, for example, CO2 lasers … a second embodiment of the present invention is shown which uses a single, tunable CO2 laser 40. In this case, both absorbed and unabsorbed wavelengths are generated by the single laser, considerably simplifying the design …”, the method of Maram et al. lacks an explicit description that the controlling of the “laser” comprises adjusting the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by a feedback system’s beam bender onto the feedback system’s IR detector.  However, lasers are well known in the art (e.g., see “… FIG. 6 ” in paragraphs 64 and 114 of Cable et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., comprising “closed loop control” including “dispersive element like a prism or a grating, a position-sensing element like a detector array would be combined with the dispersive element to detect diffracted or refracted angle and infer wavelength off­set from the desired position and feed this error signal to the tuning drive waveform 620”) for the unspecified illuminator system of Maram et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., comprising adjusting the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by a feedback system’s beam  et al.
	In regard to claim 22 which is dependent on claim 11, while Maram et al. also disclose (first and second column 4 paragraphs) that “… laser sources 18,20 may be, for example, CO2 lasers … a second embodiment of the present invention is shown which uses a single, tunable CO2 laser 40. In this case, both absorbed and unabsorbed wavelengths are generated by the single laser, considerably simplifying the design …”, the system of Maram et al. lacks an explicit description that the control unit of the “lasers” comprises a feedback system configured to adjust the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by the feedback system’s beam bender onto the feedback system’s IR detector.  However, lasers are well known in the art (e.g., see “… FIG. 6 shows a preferred embodiment of closed loop control according to the present invention. As shown, a portion of the light emitted from the tunable short-cavity laser is split to a wavelength-sensing element 610, which can comprise elements such as a prism, grating, optical filter, or optical interferometer. In the case of a dispersive element like a prism or a grating, a position-sensing element like a detector array would be combined with the dispersive element to detect diffracted or refracted angle and infer wavelength off­set from the desired position and feed this error signal to the tuning drive waveform 620 … A system for optical spectroscopy can employ the tunable short-cavity laser described, in conjunction with an optical detector, to measure an absorption, transmission, scattering, or reflection spectrum of a sample, which can be a solid, liquid, gas, plasma, or any substance in any state of matter …” in paragraphs 64 and 114 of Cable et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., comprising “closed loop control” including “dispersive element like a prism or a grating, a position-sensing element like a detector array would be combined with the dispersive element to detect diffracted or refracted angle and infer wavelength off­set from the desired position and feed this error signal to the tuning drive waveform 620”) for the unspecified illuminator system of Maram et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., comprising adjusting the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by a feedback system’s beam bender onto the feedback system’s IR detector) as the unspecified illuminator system of Maram et al.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 16 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Maram et al. only provide for adjusting the transmitted or filtered wavelengths-not providing equal amounts of radiant energy over a time period for first and second wavelengths as claimed.  Examiner respectfully disagrees.  Maram et al. state (third and last column 5 paragraphs and second and third column 6 paragraphs) that “… a is the absorption coefficient of the gas at the wavelength of the light             
                N
                =
                
                    
                        1
                    
                    
                        2
                        a
                    
                
                
                    
                        ∑
                        
                            x
                            y
                        
                    
                    
                        
                            
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        o
                                        x
                                        y
                                    
                                
                                -
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        x
                                        y
                                    
                                
                            
                        
                    
                
            
         (6)  … Ioxy is the intensity of light in the absence of absorbing gas … Ioxy can be estimated after the gas is introduced by using laser light which is at a wavelength that is unabsorbed by the gas, assuming that the spatial distribution of light emerging from the laser source can be kept independent of wavelength (approximately true in practice) …”.  The key phrase “Ioxy can be estimated after the gas is introduced by using laser light which is at a wavelength that is unabsorbed by the gas” clearly teaches substantially equal radiant energy amounts over a time period for first and second wavelengths.  One of ordinary skill in the art would also recognize that             
                N
                =
                
                    
                        1
                    
                    
                        2
                        a
                    
                
                
                    
                        ∑
                        
                            x
                            y
                        
                    
                    
                        
                            
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        o
                                        x
                                        y
                                    
                                
                                -
                                
                                    
                                        l
                                        n
                                        I
                                    
                                    
                                        x
                                        y
                                    
                                
                            
                        
                    
                
            
         requires substantially equal radiant energy amounts over a time period for first and second wavelengths in order to accurately calculate N (wherein a difference Δ between the radiant energy amounts over a time period for first and second wavelengths results in an error in the calculated N).  Thus Maram et al. disclose a control unit configured to control the illuminator system to emit light at a first wavelength λ1 corresponding to a first absorption level of a gas and at a second wavelength λ2 corresponding to a second absorption level of a gas, such that a substantially equal amount of radiant energy over a time period τ is emitted onto the scene for each of the first and second wavelengths.  Therefore, the cited prior art teaches all limitations as arranged in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884